UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): September 12, 2016 Taxus Cardium Pharmaceuticals Group, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 001-33635 27-0075787 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 11750 Sorrento Valley Rd., Suite 130, San Diego, California (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code:(858)436-1000 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SMRH:.2 -1- Item 8.01 FDA Approves Generx for Phase 3 Clinical Trial On February 9, 2016, the U.S. FDA Center for Biologics Evaluation and Research (CBER) cleared the Angionetics’ Generx® [Ad5FGF-4] angiogenic gene therapy cardiac biologic product candidate for Phase 3 clinical study as a new, single dose, treatment for patients with myocardial ischemia and refractory angina due to advanced coronary artery disease (the AFFIRM study). The Ad5FGF-4 product candidate is being developed by Angionetics as a new and innovative biologic tool for use by the interventional cardiology community. For more information about the Generx clinical development program, visit www.angionetics.com The Generx product candidate provides a new therapeutic approach, termed “medical revascularization”, pioneered by researchers at Angionetics and its predecessor companies, Collateral Therapeutics, Cardium Therapeutics, and Schering AG (now Bayer Healthcare). After over two decades of basic, pre-clinical and clinical research in the field of gene therapy by universities, research institutes, as well as pharmaceutical and biotechnology companies worldwide, Angionetics’Generx represents one of only a few cardiovascular DNA-based therapeutic product candidates to successfully advance into late-stage, U.S. Phase 3 clinical study.
